Citation Nr: 0638810	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  06-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pulmonary hypertension, 
thromboembolic disease, hypercoagulation, and cecal, to 
include as secondary to exposure to environmental hazards and 
chemicals (Agent Orange and Persian Gulf).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1991.  During that time period, the veteran 
served in the Republic of Vietnam and in the Southwest Asia 
theatre of operations during Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  The veteran was notified of that decision 
and he has appealed to the Board for review.  

In September 2006, a hearing on appeal was held before the 
undersigned, who is the Acting Veterans Law Judge designated 
by the Chairman to conduct that hearing.  38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served for approximately twenty-two years in the 
US Army.  During that period, he was stationed in the 
Republic of Vietnam, Saudi Arabia, and the Kuwaiti/Iraqi 
desert.  As a result of those locations, the veteran may have 
been exposed to chemical carcinogens including Agent Orange 
and the residuals of oil fires.  

As noted above, the veteran retired from the Army in 
September 1991.  Since that time, he has been diagnosed as 
suffering from pulmonary hypertension, thromboembolic 
disease, hypercoagulation, and cecal.  The veteran has 
averred that these conditions are related to his military 
service, and that they may have been caused by his exposure 
to environmental agents either in Vietnam or Southwest Asia.  
Alternatively, he has asserted that his long exposure to jet 
fuel (JP4) in conjunction with his duties surrounding a 
helicopter may have caused or resulted in the development of 
his current disabilities.  

The Veteran's Claims Assistance Act of 2000 [VCAA] requires 
not only that the RO/AMC (through the VCAA letter) inform the 
veteran how he can prevail on his service connection claim, 
but the RO/AMC must discuss the difference in direct service 
connection and service connection secondary to an unknown 
agent.  Additionally, the RO has a further duty to discuss 
the applicability of the following cases [Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); and 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997)] to the 
veteran's claim now before it, and it must do so within the 
scope of the VCAA letter.  It must explain to the veteran the 
nuances of Persian Gulf, Agent Orange, and environmental 
hazards claims.  Because the RO/AMC has not done this through 
the issuance of a more-complete VCAA letter, this claim must 
be returned to the RO/AMC so that another, more complete, 
VCAA letter may be accomplished.  

VA also has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  The veteran has claimed that he now suffers 
from various conditions that may be related to service, to 
include being as a result of chemical carcinogens.  The 
record reflects that a VA doctor has not opined as to whether 
the veteran now has any of the claimed disabilities and 
whether any found disability is the result of or may be 
related to the veteran's military service.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, and in light of the applicable provisions of the VCAA, 
it is the Board's opinion that such an examination should be 
afforded the veteran before the Board issues a determination 
on the merits of his claim.

The Board would also note that during the veteran's hearing 
before the Board, the veteran stated that he had been 
receiving treatment from the Cleveland Clinic and other 
health care providers.  The records from this treatment do 
not appear to be of record.  The RO/AMC has a duty to obtain 
those records and if that is not successful, then to inform 
the veteran that it has attempted to obtain those records and 
that it is his responsibility to secure those records and 
forward them to the RO/AMC for review.  Hence, the veteran 
should be contacted and asked to provide additional 
information with respect to his claimed disabilities so that 
those medical treatment records may be obtained and included 
in the claims folder for future review.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC must issue a letter that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection for the various 
disabilities, to include as secondary to 
exposure to Agent Orange, the residuals 
of gas fires, and other environmental 
hazards.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
now on appeal.  Copies of all documents 
forwarded to the veteran with respect to 
the VCAA should be included in the claims 
folder for future review.

2.  The RO/AMC should contact the veteran 
and request that he provide a listing of 
all of the medical professionals who have 
treated him since he retired from the US 
Army in September 1991, regardless of 
whether those medical professionals are 
VA or non-VA doctors.  Once the RO/AMC 
has received this information, the RO/AMC 
should obtain the veteran's clinical 
treatment records that show treatment for 
the disabilities now at issue before the 
Board.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of his claimed 
pulmonary hypertension, thromboembolic 
disease, hypercoagulation, and cecal.  
Such tests as the examiner deems 
necessary should be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If further testing 
is determined to be warranted, such 
testing or examination is to be 
accomplished.

With respect to any disability found upon 
examination, the examiner should provide 
an etiology opinion of each and every 
condition diagnosed.  Moreover, the 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury or due to his service 
during the Persian Gulf War, or due to 
exposure to Agent Orange during the 
Vietnam Conflict, or due to exposure to 
jet fuel.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his accredited representative should be 
provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


